DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (JP 2006307930) in view Saeki et al. (JP 2001159465).
 	Regarding claim 1, Hosokawa discloses a pressure retained gasket seal (and method of manufacturing) 1 Fig. 1 comprising: 2a first seal element 6 having a substantially flat first sealing surface 10; 3a second seal element 2 having a substantially flat second sealing 4surface 21 arranged in opposition to the first sealing surface and separated 5from the first sealing surface by a seal gap Y; 6a groove 3 formed in the second sealing surface, said groove having a 7groove entrance 4 proximal to the first sealing surface, said groove further 8comprising first and second groove side walls 18 and a groove posterior face 8 9opposite said groove entrance, said groove entrance having a groove 10entrance width A and said groove posterior face having a groove posterior 11width B; 12said 19gasket extending out of the groove entrance and across the seal gap in 20contact with the first sealing surface, a seal being formed by the gasket 21between the first and second sealing surfaces.  However, Hosowaka fails to explicitly disclose a notch formed in said groove posterior face.  Saeki et al., pressure retained gasket seal Fig. 1, discloses the use of a notch 124 formed in a groove 24 posterior face, where the notch has an entrance directed toward an groove 24 entrance and towards a first sealing surface 31, the notch further comprising first and second notch sides 15and a notch posterior face; and 16a gasket 26 installed within the groove and notch in close contact with 17the first and second groove sidewalls, with the groove posterior face, with 18the first and second notch sides, and with the notch posterior face.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the groove of Hosowaka with a notch as taught by Saeki et al. in order to further improve hydraulic retention of the gasket seal. (Para. 0038 of Saeki et al. English translation)
 	Regarding claims 2 and 5, the combination discloses wherein the groove 2posterior 8 width is wider than the groove entrance 4 width, the groove thereby 3having a dovetail cross-sectional shape.
 	Regarding claims 3, 6 and 7, the combination discloses the invention as claimed above but fails to explicitly disclose the material used wherein the gasket is made from flexible graphite.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material selection according to environment in which the seal is positioned and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claim 8, the combination discloses wherein installing the gasket 1 in the groove 3 2includes applying a load to the flexible graphite, thereby compressing the 3flexible graphite and forcing the flexible graphite to conform in shape to 4the groove and the notch (124 of Saeki et al.). 	Regarding claim 9, the combination discloses wherein tooling used to compress the flexible 2graphite comprises a smoothly finished surface 10 thereof that contacts the flexible 3graphite during said compression of the flexible graphite.
 	Regarding claim 10, the combination discloses wherein installing the gasket 1 in the groove 3 2further includes forming the flexible graphite into an annular shape before 3applying the load to thereto Figs. 3 and 4. 	Regarding claims 11 and 12, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the flexible graphite is compressed 2by the applied load to at least 50% or 70% of its maximum density.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression load to any number of ranges (i.e. at least 50% or 70%) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675